Title: To George Washington from Charles Stewart, 30 September 1777
From: Stewart, Charles
To: Washington, George



sir
Trenton [N.J.] Sept. 30. 1777

The defenceless Situation of this place and the great quantity of public Stores in the different Departments sent here from Philada induced Me on my coming here the 28 Instt to apply to Gov. Livingston for some Militia—About forty continental Troops discharged by the Doctors from the Hospitals entered under Capt. Rice of the Artillery who at Mr Mease Colo. Mifflin & my request Consented to tarry a day or two, to give time for the Waggons to come & carry of the stores, Many days will Elapse before this can be fully effected but those of most Value will be first sent off the Militia are not yet come in—The Clothier Genl has Sent off sixty Waggons Load I believe near his all, The Qr Mr Gl And Col. Flour has also sent of part, next to those I could wish to have away the spirits Salt, Salted provisions & Rice. I beg your Excellency would please to Order One Hundred Waggons for this purpose from Camp, as the loss of those stores cannot be remedied nor replaced at any present expence I am very Anxious to have them away, & am most resp.
